NO. 07-10-0244-CV

                        IN THE COURT OF APPEALS

                   FOR THE SEVENTH DISTRICT OF TEXAS

                              AT AMARILLO

                                PANEL B

                           FEBRUARY 28, 2011
                     _____________________________




                          LAKEITH AMIR-SHARIF,


                                 Appellant
                                   v.


                         BRUCE ZELLER, et al.,


                                 Appellees
                     _____________________________

            FROM THE 242ND DISTRICT COURT OF SWISHER COUNTY;

        NO. B-11381-09-04; HONORABLE EDWARD LEE SELF, PRESIDING
                     _____________________________


                           Memorandum Opinion
                     _____________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
      Lakeith Amir-Sharif, an indigent inmate, appeals from two  orders
of the trial court – one which found him to  be  a  vexatious  litigant
and another one dismissing his petition for writ  of  mandamus  against
various prison officials.  Amir-Sharif contends the trial  court  erred
in 1) finding him to be a vexatious litigant, 2) failing to  conduct  a
hearing and render a decision on his motion to transfer venue,  and  3)
failing to review his pleadings under a liberal construction  standard.
 We affirm.
      Dismissal
      The State filed a motion to  dismiss  under  Chapter  14  of  the
Civil Practice and Remedies Code.  The trial court granted that  motion
and dismissed the lawsuit  with  prejudice  on  the  basis  that  Amir-
Sharif’s claims have no basis in law or in fact.  One  of  the  grounds
in the motion to dismiss involved the failure  of  Amir-Sharif  to  sue
within thirty-one days of the date his grievances were adjudicated.
      According to statute, an inmate seeking to prosecute claims  that
are subject to the prison grievance system must file with the court  an
affidavit or unsworn declaration stating the date  that  the  grievance
was filed and the  date  the  written  decision  was  received  by  the
inmate.  Tex. Civ. Prac. & Rem. Code Ann. §14.005(a)(1) (Vernon  2002).
  He  must  also  attach  a  copy  of  the   written   decision.    Id.
§14.005(a)(2).  Moreover, the trial court must  dismiss  the  claim  if
the inmate failed to initiate it before the thirty-first day after  the
date the inmate  receives  the  written  decision  from  the  grievance
system.[1]  Id. §14.005(b); see Loyd  v.  Seidel,  281 S.W.3d 55,  56
(Tex. App.–El Paso 2008, no pet.) (holding that a  lawsuit  not  timely
filed at the conclusion of the grievance procedure is  barred).   Amir-
Sharif did not file  the  required  affidavit  or  declaration  showing
either the date he filed his grievance or  the  date  he  received  his
written decision.  However, two documents reflecting the grievances  of
appellant disclosed that they were adjudicated on August 22, 2008,  and
October  20,  2008,  respectively.   Moreover,  Amir-Sharif   did   not
initiate his claim with the trial court until April 22, 2009; nor  does
he contend that those adjudicating the grievance delayed, in  any  way,
in notifying  him  of  the  August  22nd  or  October  20th  resolution
grievances.  Since the period bertween October 20th and April 22nd  far
exceeds thirty-one days, dismissal of  the  cause  was  mandated.   See
Wolf v. Tex. Dep’t of Criminal  Justice,  182 S.W.3d 449,  451  (Tex.
App.–Texarkana 2006, pet.  denied)  (holding  that  when  the  required
affidavit was not filed and in the absence of any indication  that  the
plaintiff did not receive the final decision in a  timely  manner,  the
court could conclude that over  thirty-one  days  had  elapsed).   This
being so, the other issues urged by appellant, including his  complaint
as to the finding he was a vexatious litigant, need not be addressed.
      We overrule appellant’s issues and affirm  the  order  dismissing
the cause under  §14.001 et. seq.  of  the  Texas  Civil  Practice  and
Remedies Code.

                              Brian Quinn
                             Chief Justice
                        -----------------------
      [1]The Government Code precludes an inmate from  filing  a  claim
until he has exhausted  his  remedies  through  the  grievance  system.
Tex. Gov’t Code  Ann. §501.008(d) (Vernon 2004).